DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-36 and 43 are canceled.
Claim 50 is withdrawn.
Claims 37-42, 44-49 and 51-53 are under examination.

Priority
All claims under examination above receive the U.S. effective filing date of 10/06/2014 since their subject matter is found in provisional 62/060230.

Objections Withdrawn
Claim Objections
The objections to claim 37 are withdrawn in view of Applicant’s amendments. 

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claim 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 51-53 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s Arguments:  The Office has rejected claims 51 - 53 as allegedly failing to comply with the written description requirement. Specifically, the Office alleges that the specification only teaches generic antibodies for Ang-2, and none of these generic antibodies are specific for SEQ ID NO:2, 4, or 6. Action at page 4. Applicant respectfully traverses the rejection.
The Office’s allegation that the generic antibodies taught in the specification are not specific for SEQ ID NOs.: 2, 4, or 6 is incorrect. Claims 51-53 depend from claim 37, which recites, inter alia, “.. .an antibody that binds specifically to Ang-2, or an Ang-2 binding fragment thereof...” Being their own lexicographer, Applicant defined “Ang-2” to include “fragments, variants (e.g., allelic variants), and derivatives thereof.” Specification at page 11, lines 7-8. Specifically included in the definition of “Ang-2” are three Ang-2 transcript variants (isoforms a-c), which the Office acknowledged have only slightly different protein sequences (NP_001138.1 (SEQ ID NO:2), NP_001112359.1 (SEQ ID NO:4), and NP_001112360.1 (SEQ ID NO:6)). See Specification at page 11, 
The Anti-Ang-2 antibody sc-74403 (Santa Cruz Biotechnology, Inc.) is described as “raised against amino acids 171-240 mapping within an internal region of Ang-2 of Ang-2 of human origin.” (See Exhibit A, filed herewith). These amino acids are conserved in each of the three Ang-2 isoforms (see alignment presented in Exhibit B, filed herewith); therefore, the sc-74403 antibody binds specifically to each of the three transcripts. Accordingly, one skilled in the art would recognize that the inventors had possession of an antibody that binds specifically to an Ang-2 protein having an amino acid sequence of SEQ ID NOs: 2, 4, and/or 6 at the time of filing. Applicant therefore respectfully requests the rejection be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant appears to first argue that they have written support for the claim limitations of claims 51-53.  However, this is not a rejection over new matter, only written description as previously discussed.  Therefore, that Applicant contemplated the inventions of these claims is not in question.
The issue here is whether or not Applicant possesses the antibody genera of claims 51-53. Applicant argues this point by stating they possess a single antibody species that binds all of SEQ ID Nos. 2, 4, and 6. However, since it binds all of these proteins, it is not specific to any of them and so cannot contribute to description of the genera of the claims.  Thus, Applicant’s argument is not found persuasive and this rejection must stand.  

Claims 37-40, 42, 44-49, and 51-53 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s Arguments:  The Office has rejected claims 37-42, 44-49, and 51-53 as being allegedly indefinite. Specifically, the Office alleges that claim 37, from which all other claims depend, recites an antibody therapy targeting CTLA4 and VEGF that can be read as a single agent that can bind both targets, a combination of antibodies, or an antibody that binds one target and another agent that targets the other, and the multiple interpretations render the claim indefinite. Applicant traverses the rejection. However, without conceding to the propriety of the rejection and solely to expedite prosecution, Applicant has amended claim 37 to clarify that the antibody therapy comprises a first antibody that specifically binds CTLA-4 and a second antibody that specifically binds VEGF or the antibody therapy comprises an antibody that specifically binds PD-1. Applicant requests the Office to reconsider and withdraw the rejection.
The rejection of claim 42 as being allegedly indefinite is rendered moot in view of the amendments to the claim.
The rejection of claims 47 and 48 as being allegedly indefinite is rendered moot in view of the amendments to these claims.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issues below.

With respect to claim 42, the members of the Markush groups still do not clearly relate to the responsiveness measured in the base claim.  Again, taking just the elected species as an example, the claim reads wherein the responsiveness to anti-immune checkpoint therapy is further measured using survival until mortality.  This is 100% likelihood since everyone survives until mortality.  Therefore, this claim seems incomplete and the metes and bounds thereof are not clear. It is not clear how what is being measured relates to responsiveness.  Thus, the claim remains rejected here since the amendments do not clarify the claim but merely are semantics.  Said another way, if you measured responsiveness by mortality, then you could not do step d) of claim 37 which is administer the therapy.  Therefore, again, there seems to be a lack of connection between claim 42 and its base claim.  This rejection must stand for this claim for this reason also.  


Conclusion
Claim 41 is objected for depending on a rejected claim.
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/Michael Allen/Primary Examiner, Art Unit 1642